EXAMINER’S AMENDMENT

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The declaration under 37 CFR 1.132 filed 21 April 2022 is sufficient to overcome the rejection of claims 1-9; 10-14; 15-19 based upon 35 USC 112, paragraph (a).
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Haris Bajwa on 12 July 2022.
The application has been amended as follows: 
In the Specification:
In replacement paragraph [0078], 4th line therein, --(FIG. 2F) has been inserted after “h”.
In replacement paragraph [0082], 6th line therein, --, µ is the permeability of the magneto-dielectric material-- has been inserted after “206”.
In replacement paragraph [0097], 4th line therein, “operator..” has been rewritten as --operator.--.
In replacement paragraph [0107], third & 5th lines therein, --a-- has been inserted prior to “plurality”, respectively at these instances.
In the Claims:
In claim 5, line 3, “respective monolayer graphene monolayer of a monolayer graphene” has been rewritten as --respective graphene monolayer of a graphene--.
In claims 14, 19, line 3 in each claim, “a” has been rewritten as --the--, respectively at these instances.
In claim 15, line 8, “be” has been rewritten as --being--.
Claims 1-9; 10-14; 15-19 are allowable over the prior art of record.
In the Title:
The title of the invention has been changed by an informal examiners amendment to better reflect the claimed invention. The amended title reads as follows: --An EMNZ metamaterial configured to form a switch, a multiplexer and a phase shifter--.
Any inquiry concerning this communication should be directed to BENNY T LEE at telephone number (571) 272-1764.


/BENNY T LEE/PRIMARY EXAMINER 
ART UNIT 2843                                                                                                                                                                                                       

B. Lee